Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:
---"Through-hole (12)” mentioned in at least Para. [0085] is not shown in the drawings. It is noted that inlet hole 12a and outlet hole 12b are shown in the drawings and it is assumed that “Through-hole (12)” is the passage that defines the inlet hole 12a and the outlet hole 12b. The Office suggests that “Through-hole (12)” is shown in at least one figure.
      
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC, AS A TEXT FILE OR AN XML FILE VIA THE PATENT ELECTRONIC SYSTEM.
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821 - 1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on read-only optical disc or as a text file via the patent electronic system.
Content of Specification
(a) TITLE OF THE INVENTION: See 37 CFR 1.72(a) and MPEP § 606. The title of the invention should be placed at the top of the first page of the specification unless the title is provided in an application data sheet. The title of the invention should be brief but technically accurate and descriptive, preferably from two to seven words. It may not contain more than 500 characters.
(b) CROSS-REFERENCES TO RELATED APPLICATIONS: See 37 CFR 1.78 and MPEP § 211 et seq.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT: See MPEP § 310.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT. See 37 CFR 1.71(g).
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC, AS A TEXT FILE OR AN XML FILE VIA THE PATENT ELECTRONIC SYSTEM: The specification is required to include an incorporation-by-reference of electronic documents that are to become part of the permanent United States Patent and Trademark Office records in the file of a patent application. See 37 CFR 1.77(b)(5) and MPEP § 608.05. See also the Legal Framework for Patent Electronic System posted on the USPTO website (https://www.uspto.gov/sites/default/files/documents/2019LegalFrameworkPES.pdf) and MPEP § 502.05
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR. See 35 U.S.C. 102(b) and 37 CFR 1.77.
(g) BACKGROUND OF THE INVENTION: See MPEP § 608.01(c). The specification should set forth the Background of the Invention in two parts:
(1) Field of the Invention: A statement of the field of art to which the invention pertains. This statement may include a paraphrasing of the applicable U.S. patent classification definitions of the subject matter of the claimed invention. This item may also be titled “Technical Field.”
(2) Description of the Related Art including information disclosed under 37 CFR 1.97 and 37 CFR 1.98: A description of the related art known to the applicant and including, if applicable, references to specific related art and problems involved in the prior art which are solved by the applicant’s invention. This item may also be titled “Background Art.”
(h) BRIEF SUMMARY OF THE INVENTION: See MPEP § 608.01(d). A brief summary or general statement of the invention as set forth in 37 CFR 1.73. The summary is separate and distinct from the abstract and is directed toward the invention rather than the disclosure as a whole. The summary may point out the advantages of the invention or how it solves problems previously existent in the prior art (and preferably indicated in the Background of the Invention). In chemical cases it should point out in general terms the utility of the invention. If possible, the nature and gist of the invention or the inventive concept should be set forth. Objects of the invention should be treated briefly and only to the extent that they contribute to an understanding of the invention.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S): See MPEP § 608.01(f). A reference to and brief description of the drawing(s) as set forth in 37 CFR 1.74.
(j) DETAILED DESCRIPTION OF THE INVENTION: See MPEP § 608.01(g). A description of the preferred embodiment(s) of the invention as required in 37 CFR 1.71. The description should be as short and specific as is necessary to describe the invention adequately and accurately. Where elements or groups of elements, compounds, and processes, which are conventional and generally widely known in the field of the invention described, and their exact nature or type is not necessary for an understanding and use of the invention by a person skilled in the art, they should not be described in detail. However, where particularly complicated subject matter is involved or where the elements, compounds, or processes may not be commonly or widely known in the field, the specification should refer to another patent or readily available publication which adequately describes the subject matter.
(k) CLAIM OR CLAIMS: See 37 CFR 1.75 and MPEP § 608.01(m). The claim or claims must commence on a separate sheet or electronic page (37 CFR 1.52(b)(3)). Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation. There may be plural indentations to further segregate subcombinations or related steps. See 37 CFR 1.75 and MPEP 608.01(i) - (p).
(l) ABSTRACT OF THE DISCLOSURE: See 37 CFR 1.72 (b) and MPEP § 608.01(b). The abstract is a brief narrative of the disclosure as a whole, as concise as the disclosure permits, in a single paragraph preferably not exceeding 150 words, commencing on a separate sheet following the claims. In an international application which has entered the national stage (37 CFR 1.491(b)), the applicant need not submit an abstract commencing on a separate sheet if an abstract was published with the international application under PCT Article 21. The abstract that appears on the cover page of the pamphlet published by the International Bureau (IB) of the World Intellectual Property Organization (WIPO) is the abstract that will be used by the USPTO. See MPEP § 1893.03(e).
(m) SEQUENCE LISTING: See 37 CFR 1.821 - 1.825 and MPEP §§ 2421 - 2431. The requirement for a sequence listing applies to all sequences disclosed in a given application, whether the sequences are claimed or not. See MPEP § 2422.01.

A substitute specification excluding the claims is required pursuant to 37 CFR 1.125(a) because:
---It is noted that the specification includes multiple formatting issues such as having blank paragraphs (see for example Para. [0002, 0004] among others) and paragraphs without complete sentences (see for example Para. [0033-0036] among others, notice that these paragraphs are essentially a single fractured paragraph). It is suggested that the specification is reviewed, that blank paragraphs are deleted, fractured paragraphs are combined into a single appropriate paragraph and that the paragraph numbers are renumbered.     

A substitute specification must not contain new matter.  The substitute specification must be submitted with markings showing all the changes relative to the immediate prior version of the specification of record.  The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters.  The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived.  An accompanying clean version (without markings) and a statement that the substitute specification contains no new matter must also be supplied.  Numbering the paragraphs of the specification of record is not considered a change that must be shown.

Claim Objection/Rejection Warning
The Office notes the usage of reference numbers in parenthesis (e.g. “through-hole (12)”, “the hole (12)”, “air supply hole (14)”, etc.) in the claims is proper. However, the Applicant is warned that should a future amendment, deletes the reference numbers from the claims, it may lead to potential clarity issues due to the presence of the limitations of “through-hole (12)”, “the hole (12)”, “air supply hole (14)” since the limitation of “the hole” may become unclear if it is referencing the “through-hole (12)” or “air supply hole (14)” or a distinct “hole”. If the applicant decides to delete the references numbers in a future amendment, the Office suggests that each component uses the same nomenclature throughout the claims (e.g. “the hole (12)” would be “the through-hole”) to maintain clarity.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 6-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the resultant value" and “the outside” in Line 6-7. Notice that this/these limitation(s) is/are not previously recited and as such, there is insufficient antecedent basis for this/these limitation(s) in the claim(s). The Office suggests amending the claim to modify "the" with --a--or --an-- as appropriate in order to overcome the rejection. Additionally, it is unclear and indefinite to which “outside” is being referred to in this limitation. Is the outside of the air-valve unit in general or a particular outside of one of the previously recited components? The Office will assume that it is “an outside of the air-valve unit”. The Office requests clarification on what the Applicant(s) regard as their invention and that the claim(s) is/are amended to clarify Applicant's position.
Claim 6 recites the following: “The air-valve unit of claim 1, wherein the hole (12) is provided in plurality to communicate with each other, and the electronic valves (21) respectively corresponding to the holes (12) are collectively or individually controlled by the control part (31)”. Notice that “the electronic valves (21)” is not previously recited and as such, there is insufficient antecedent basis for this/these limitation(s) in the claim(s). The Office suggests amending the claim to the following: --The air-valve unit of claim 1, wherein the hole (12) is provided in plurality to communicate with each other, the electronic valve (21) is provided in plurality, and the plurality of electronic valves (21) respectively corresponding to the holes (12) are collectively or individually controlled by the control part (31)--- to overcome this rejection.   
Claim 7 L5 recites the term “at a high speed”. The term “high speed” in claim 7 is a relative term which renders the claim indefinite. The term “high speed” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Notice that the specification, see at least Paras. [0042 and 00113], fails to provide an example of what would be considered “high speed”. It is noted that the term “at a high speed” does not seem to further define the claimed invention and it is suggested that the term is deleted to overcome this rejection.  
Claim 8 recites the following: “The air-valve unit of claim 7, wherein the hole (12) is provided in plurality to communicate with each other, and the plurality of electronic valves (21) respectively corresponding to the holes (12) are collectively or individually controlled by the control part (31)”. Notice that “the plurality of electronic valves (21) is not previously recited and as such, there is insufficient antecedent basis for this/these limitation(s) in the claim(s). The Office suggests amending the claim to the following: --The air-valve unit of claim 7, wherein the hole (12) is provided in plurality to communicate with each other, the electronic valve (21) is provided in plurality, and the plurality of electronic valves (21) respectively corresponding to the holes (12) are collectively or individually controlled by the control part (31)--- to overcome this rejection.   
Claim 9 recites the following: “The air-valve unit of claim 8, wherein it is designed so that at least one hole (12) is connected to the vacuum generation line (41) extending to the ejector (42), and at least the other hole (42) is connected to the destruction line (43) extending into the exhaust space (S), and the lines (41, 43) sequentially operate under the control of each of the electronic valve (21a, 21b) of the control part (31)”. 
---First, it is unclear and indefinite if “at least one hole (12)” is related to the previous limitation of “the hole (12) is provided in plurality” (i.e. a plurality of holes) of the intervening claim 8 or if the latter recitation is distinct. Based on the record, the Office will assume that it is a part of the plurality and suggests that claim 9 is amended to –at least one hole (12) of the plurality of holes (12)--. 
---Second, notice that the limitation(s) of “the vacuum generation line (41)”, “the ejector (42)”, “at least the other hole (42)” and “the destruction line (43)” is/are not previously recited and as such, there is insufficient antecedent basis for this/these limitation(s) in the claim(s). The Office suggests amending the claim to modify "the" with --a--or --an-- as appropriate in order to overcome the rejection. 
---Third, with regards to the limitation of “at least the other hole (42)”, it is noted that “the ejector (42)” uses the same reference number and there is already mention of “hole(s) (12)” which makes this limitation unclear if the applicant is referring to “the ejector (42)” or if the “other hole” is a part of the ejector 42 or if this is another/other hole of the plurality of holes (12) or if it is distinct from any of these assumptions. Based on the disclosure, the Office will assume that the applicant meant to claim “the ejector (42)”. The Office requests clarification on what the Applicant(s) regard as their invention and that the claim(s) is/are amended to clarify Applicant's position.    
Claim(s) 8-9, being dependent on any of the preceding claim(s) above, inherit the same deficiencies as the parent/intervening claim(s) and as such is/are rejected in the same manner, see the rejection(s) above.

Allowable Subject Matter
Claims 1-3 and 5 are allowed.
Claims 4 and 6-9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
As best understood by the Office, the closest prior art are: Nakayama (US 11,428,342), Ise (US 4,655,692), Nagai (US 2006/0278282) and Lee (KR 101630577) teaching various examples of air-valves used in combination with vacuum generation systems similar to applicant’s general invention. In particular, Lee Fig. 12 teaches of an example of a known air valve 200 for a vacuum ejector similar to the one disclosed in the prior art of Fig. 1 of the application comprising at least a valve body 210, a valve spool 220 that is controlled via an electronic/solenoid valve 240. Notice that while a pressure sensor 30 is used by the system, the sensor itself is not part of the air valve unit and is used solely to measure pressure rather than using the measure pressure to control the solenoid valve and therefore the spool. Additionally, notice that what can be considered to be the air supply hole (211) and the electronic valve (240) of Lee are structurally arranged differently to the claimed invention. As such, the closest prior art fails to disclose or render obvious without impermissible hindsight, the particular structure and function of the “air-valve unit for a vacuum system, the air valve unit comprising: a body comprising a through-hole (12), a spool (13) that opens and closes an outlet (12b) of the hole (12) while moving in an axial direction within the hole (12), and a first passage (16) and a second passage (18), which extend from an air supply hole (14) formed at one side toward the outlet (12b) of the spool (13); an electronic valve (21) installed in the second passage (18) to control supplying and blocking of air for movement of the spool (13); and a control part ( 31) comprising a pressure detection sensor (32) connected to an external exhaust space (S) and a circuit part (33) that processes pressure data of the sensor (32), the control part (31) outputting an on/off signal of the electronic valve (21) based on the data, wherein the air supply hole (14) is formed in plurality in an outer surface of the body (11) in directions different from each other to communicate with each other” as claimed in claims 1-9 and as shown in at least Figs. 6-8 of the application.

Conclusion	
The cited prior art listed in the PTO-892 and not relied upon are references that were either previously cited in parent/co-pending cases, cited by International reports and/or cited by the examiner as being relevant art to the claimed invention or to applicant’s disclosure.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Colon-Morales, whose telephone number 571-270-1741 and fax number is 571-270-2741. If internet communications are authorized, the examiner can be reached via email at david.colon-morales@uspto.gov (see MPEP 502.03 for more details on internet communications). The examiner can normally be reached on Monday-Friday (7:30AM-3:30PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Mary McManmon can be reached at 571-272-6007 or Craig Schneider can be reached at 571-272-3607 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID COLON-MORALES/Primary Examiner, Art Unit 3753